Citation Nr: 0808455	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-36 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder, to 
include as secondary to Agent Orange exposure


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and October 2005 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which respectively 
denied applications to reopen claims for service connection 
for PTSD and a skin disorder, to include as secondary to 
Agent Orange exposure.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA outpatient record from April 2005, the veteran stated 
that he desired help to get his records from VA to Social 
Security to help "them" evaluate his disability.  However, 
there is no indication in the record that the documents and 
records from this claim were ever requested by the RO.  The 
duty to assist applies to relevant evidence known to be in 
the possession of the Federal Government, such as VA, or 
Social Security records.  See 38 C.F.R. § 3.159(c)(2) (2007).  
Therefore, the RO must obtain all available records relating 
to the appellant's claim for Social Security disability 
benefits.  

In addition, with respect to the issue of whether new and 
material evidence has been submitted to reopen claim for 
service connection for PTSD, August 2004 correspondence from 
the RO to the veteran erroneously indicates that the claim 
was last previously denied on the basis that the veteran did 
not have any stressors to support the claim.  In fact, 
however, the claim had last been denied in December 1996 on 
the additional basis that the record did not reflect a 
diagnosis of PTSD that would permit a finding of service 
connection.  Thus, the Board finds that the veteran has not 
been adequately advised of the element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  This should be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the specific 
information and evidence not of record 
(1) that is necessary to reopen his 
claim for service connection for PTSD; 
(2) that VA will seek to obtain; and 
(3) that he is expected to provide.  
The veteran should also be advised to 
provide any evidence in his possession 
that pertains to the claim.  This 
notice should include an explanation of 
the basis for the previous denial in 
December 1996 and what the evidence 
must show in order to reopen this 
veteran's particular claim.  A copy of 
the notification should be placed in 
the claims folder.  

2.  Arrangements should be made to 
obtain any additional VA treatments 
records for the veteran, dated since 
December 2005.

3.  Request from the Social Security 
Administration (SSA) all records 
related to the veteran's claim for SSA 
disability benefits processed in 
approximately April 2005, including all 
medical records and copies of all 
decisions or adjudications.

4.  Finally, readjudicate the claims on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


